Exhibit 2.46 EXCHANGE AGREEMENT THIS EXCHANGE AGREEMENT (the “ Agreement ”), dated as of November 24, 2015, is made by and between: a) NewLead Holdings Ltd. , a corporation established under the laws of Bermuda with a registered address at Canon’s Court, 22, Victoria Street, Hamilton, Bermuda (the “ Company ”), and b) F&S Partners S.A. , a company established under the laws of the Republic of the Marshall Islands with a registered address at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro HM96960, Republic of the Marshall Islands (the “ Holder ”). (Jointly the Parties and singly the Party) WHEREAS, pursuant to that certain Settlement Agreement, dated as of December 11, 2013, (the “ Settlement Agreement ”) attached hereto as Appendix A, by and between the Company and the Holder, whereby, the Holder settled a debt with the Company in the aggregate amount of USD 1,065,293.65 (United States Dollars one million sixty five thousand two hundred ninety three and sixty five cents); WHEREAS, the Company has authorized a new series of convertible preferred shares of the Company designated as Series A-1 Convertible Preferred Shares, with a $0.01 par value, the terms of which are set forth in the Certificate of Designation of Preferences, Rights and Limitations of Series A-1 Convertible Preferred Shares (the “ Certificate of Designations ”) in the form attached hereto as Schedule A (together with any convertible preferred shares issued in replacement thereof in accordance with the terms thereof, the “ Preferred Shares ”), which Preferred Shares shall be convertible into the Company’s common shares of $0.01 par value each (the “ Common Shares ”), in accordance with the terms of the Certificate of Designations; WHEREAS, as of the date hereof, the outstanding amount of the Settlement Agreement USD 1,043,988 (United States Dollars one million forty three thousand nine hundred eighty eight) due to the Holder (hereinafter the “ Debt ”). WHEREAS, the Company has offered to the Holder to exchange the Debt with Preferred Shares worth of USD 1,250,000 (United States Dollars one million two hundred fifty thousand) (the “ Settlement Amount ”) in full and final settlement of the Debt. WHEREAS, subject to the terms and conditions set forth in this Agreement and pursuant to Section 3(a)(9) of the Securities Act of 1933, as amended (the “ Securities Act ”), the Company desires to exchange with the Holder, and the Holder desires to exchange with the Company, the Debt with Preferred Shares. NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this Agreement, and for other good and valuable consideration the receipt and adequacy of which are hereby acknowledged, the Company and Holder agree as follows: 1. Terms of the Exchange . The Company and Holder agree that the Holder will exchange the Debt and will relinquish any and all other rights he may have under the Debt in exchange for Preferred Shares worth of the Settlement Amount, whereby each share of the Preferred Shares shall be convertible, at the option of the Holder into USD 10,000 (United States Dollars ten thousand) worth shares of fully paid and non-assessable Common Shares in the manner provided for in the Certificate of Designations (such Preferred Shares as converted into Common Stock, the “ Conversion Shares ”, and together the Conversion Shares with the Preferred Shares, the “ Securities ”) as set forth on Schedule B , annexed hereto. 2. Closing . Upon satisfaction of the conditions set forth herein, a closing shall occur at the principal offices of the Company, or such other location as the Parties shall mutually agree. At closing, the Holder shall release the Company from the Debt and the Company shall deliver to the Holder a certificate evidencing the Preferred Shares in the name(s) and amount(s) as indicated on Schedule B annexed hereto. Upon closing, any and all obligations of the Company to the Holder under the Settlement Agreement shall be fully satisfied, the Company shall be released from the Debt and Holder will have no remaining rights, powers, privileges, remedies or interests under the Settlement Agreement. 3. Further Assurances Each Party shall do and perform, or cause to be done and performed, all such further acts and things, and shall execute and deliver all such other agreements, certificates, instruments and documents, as any other Party may reasonably request in order to carry out the intent and accomplish the purposes of this Agreement and the consummation of the transactions contemplated hereby. 4. Representations and Warranties of the Holder . The Holder represents and warrants as of the date hereof and as of the closing to the Company as follows: a.
